Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

SECURA INSURANCE COMPANY, a Wisconsin company,

        Plaintiff,

v.

CAMELBACK DEVELOPMENT, LLC, a Colorado limited liability company,
THE RESIDENCES AT NEVADA PLACE CONDOMINIUM ASSOCIATION, a Colorado
non-profit corporation
THE ROCK, Inc. a/k/a ROCK STUCCO
URBAN CONSTRUCTION, LLC, a Colorado limited liability company,

        Defendants.


        COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT


        Plaintiff, SECURA Insurance Company ("SECURA"), by and through its attorneys, and

pursuant to 28 U.S.C. §2201(a), §2202, and Fed. R. Civ. P. 57, for its Complaint for Declaratory

Relief and Reimbursement states and alleges as follows:

                                  I. NATURE OF ACTION

        1.      SECURA issued a series of commercial general liability and umbrella liability

policies to The Rock a/k/a Rock Stucco ("Rock Stucco") effective January 1, 2010 to June 1,

2012.    SECURA agreed to defend Camelback Development, LLC ("Camelback"), Urban

Construction, LLC ("Urban"), and The Rock a/k/a Rock Stucco under a reservation of rights in

an arbitration styled as The Residences at Nevada Place Condominium Association v. Camelback

Development et al. v. The Residences at Nevada Place Condominium Association et al., JAG No.
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 2 of 15




19-0584A ("Construction Arbitration"), which seeks damages for the allegedly defective and

construction of the Nevada Place Condominiums in Littleton, Colorado (the "Project").

SECURA seeks a declaration it has no duty to defend or indemnify Camelback, Urban or Rock

Stucco in the Construction Arbitration and seeks reimbursement of all defense costs incurred to

date.

                                           II. PARTIES

        2.     Plaintiff SECURA is an insurance company incorporated in the State of

Wisconsin, with a principal place of business located at 1500 Mutual Way, Neenah, Wisconsin

54956. SECURA issued certain commercial general liability insurance policies to Rock Stucco,

which are the subject of this Complaint.

        3.     Defendant Camelback is a dissolved Colorado limited liability company that had

a principal place of business located at P.O. Box 6599, Denver, Colorado 80206.

        4.     Defendant Urban is a dissolved Colorado limited liability company that had a

principal place of business located at 283 Columbine, #166, Denver, Colorado.

        5.     Defendant Rock Stucco is a Colorado corporation with a principal place of

business at 140 S. Elati Street, Denver, Colorado.

        6.     Defendant The Residences of Nevada Place Condominium Association

("Association") is a Colorado non-profit corporation with its principal place of business in

Highlands Ranch, Colorado.

                             III. JURISDICTION AND VENUE

        7.     The Court has jurisdiction over this matter under 28 U.S.C. § 1332. There is

complete diversity of citizenship between Plaintiff and Defendants in this action and the amount

                                                2
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 3 of 15




in controversy exceeds $75,000, exclusive of interest and costs. Plaintiff is a citizen of the State

of Wisconsin, and all Defendants are citizens of the State of Colorado.            The amount in

controversy exceeds $75,000, exclusive of interest and costs. SECURA has incurred in excess of

$75,000 defending Urban, Camelback and Rock Stucco in the Construction Arbitration.

Additionally, the Association alleges approximately $2,000,000 to repair the Project.

       8.      Pursuant to 28 U.S.C. § 1391(a), venue is proper in this Court.

                               IV. GENERAL ALLEGATIONS

       9.      On or about October 12, 2019, Rock Stucco entered into a Subcontract Agreement

with Urban to perform masonry and stucco work at the Project. The Subcontract Agreement

required Rock Stucco to provide additional insured coverage to Urban and Camelback for

damages arising out of Rock Stucco's work.           Upon information and belief, Rock Stucco

completed its work at the Project in August 2010.

       10.     Upon information and belief, the Association initiated the Construction

Arbitration against Urban and Camelback seeking damages for the allegedly defective

construction of the Project.    The Association's November 12, 2019 Amended Demand for

Arbitration alleges Urban and Camelback were negligent in their construction of the Project,

seeks damages to repair the alleged damage and defects caused by Urban and Camelback, and

includes five claims for relief against Camelback and Urban: (1) Negligence; (2) Negligence Per

Se; (3) Breach of the Implied Warranties; (4) Breach of CCIOA; and (5) Breach of Fiduciary

Duty. Ex. A, Amended Demand for Arbitration.

        11.    With respect to the timing of the claimed damage at the Project, the Association
alleges:


                                                 3
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 4 of 15




       Claimant is informed and believes, and based thereon alleges that the Association
       has suffered damages resulting from construction defects beginning on or about
       the time of the first transfer of the units to Association's members and/or their
       predecessors. Ex. A at ¶ 21.

       12.      The first unit at the Project was sold in June 2014, and the remaining units were

sold in 2014, 2015, and 2016.

       13.      Urban and Camelback tendered the Construction Arbitration to SECURA for

defense and indemnification as additional insureds under the policies issued by SECURA to

Rock Stucco. SECURA agreed to defend Urban and Camelback under a reservation of rights.

       14.      Urban and Camelback filed cross-claims against Rock Stucco and other

subcontractors involved in the construction of the Project. Ex. B, Demand for Arbitration of

Cross-Claim. Urban and Camelback seek damages from Rock Stucco and other subcontractors

involved in the Project to the extent they are liable to the Association. SECURA agreed to

defend Rock Stucco under a reservation of rights.

       15.      SECURA has continued to review and investigate this matter.         There is no

evidence of "property damage" arising from Rock Stucco's work to the Project prior to the first

sale of the units in June 2014.

                                    V. SECURA POLICIES

       16.      SECURA issued the following pertinent policies to Rock Stucco:

       The Target Contractor Policies (“CGL Policies”):

             o 20-TC-003158757-0/002; eff. January 1, 2010 to June 1, 2010
             o 20-TC-003158757-1/006; eff. June 1, 2010 to June 1, 2011
             o 20-TC-003158757-2/005; eff. June 1, 2011 to June 1, 2012

       The Commercial Umbrella Policies (“Commercial Umbrella Policies”)
          o 20-CU-003158758-0/001; eff. January 1, 2010 to June 1, 2010
          o 20-CU-003158758-1/000; eff. June 1, 2010 to June 1, 2011
                                            4
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 5 of 15




              o 20-CU-003158758-2/001; eff. June 1, 2011 to June 1, 2012

        17.      Each CGL Policy is subject to a $1,000,000 per occurrence limit of liability,

$2,000,000 general aggregate limit of liability and $2,000,000 products completed operations

aggregate limit of liability.

        18.      Each Commercial Umbrella Policy is subject to a $1,000,000 aggregate limit,

which is excess to the limit of the CGL Policy.

        19.      The CGL Policies and Commercial Umbrella Policies shall sometimes

collectively be referred to as the "SECURA Policies".

        20.      The Insuring Agreement in the CGL Policies provides, in relevant part, as

follows:


                1. Business Liability

                  a. We will pay those sums that the insured becomes legally obligated to pay
                  as damages because of "bodily injury", "property damage or "personal and
                  advertising injury" to which this insurance applies. We will have the right
                  and duty to defend the insured against any "suit" seeking those damages.
                  However, we will have no duty to defend the insured against any "suit"
                  seeking damages for "bodily injury", "property damage" or "personal and
                  advertising injury", to which this insurance does not apply.

                                               ***

                  b. This insurance applies:

                    (1) To "bodily injury" and "property damage only if:

                       (a)      The "bodily injury" or "property damage is caused by an "occurrence
                                that takes place in the "coverage territory";
                       (b)      The "bodily injury" or "property damage occurs during the policy
                                period; and
                       (c)      Prior to the policy period, no insured listed under Paragraph C.1.
                                Who Is An Insured and no "employee authorized by you to give
                                                     5
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 6 of 15




                            or receive notice of an "occurrence or claim, knew that the
                            "bodily injury" or "property damage had occurred, in whole or in
                            part. If such a listed insured or authorized "employee" knew,
                            prior to the policy period, that the "bodily injury" or "property
                            damage occurred, then any continuation, change or resumption of
                            such "bodily injury" or "property damage" during or after the
                            policy period will be deemed to have been known before the
                            policy period.

                (2) To "personal and advertising injury" caused by an offense arising out of your
                business, but only if the offense was committed in the "coverage territory" during
                the policy period.

                c. Additional Business Liability insuring agreement provisions include:

                  (1).     "Bodily injury" or "property damage which occurs during the
                           policy period and was not, prior to the policy period, known to
                           have occurred by any insured listed under Paragraph C.1. Who Is
                           An Insured or any "employee authorized by you to give or receive
                           notice of an "occurrence or claim, includes any continuation,
                           change or resumption of "bodily injury" or "property damage" after
                           the end of the policy period.

                  (2).     "Bodily injury" or "property damage will be deemed to have been
                           known to have occurred at the earliest time when any insured listed
                           under Paragraph C.1. Who Is An Insured or any "employee authorized
                           by you to give or receive notice of an "occurrence or claim:
                           (i) Reports all, or any part, of the "bodily injury" or "property
                                 damage" to us or any other insurer;
                           (ii) Receives a written or verbal demand or claim for damages
                                 because of the "bodily injury" or "property damage"; or
                           (iii) Becomes aware by any other means that "bodily injury" or
                                 "property damage" has occurred or has begun to occur.

      21.      The Insuring Agreement in the Commercial Umbrella Policies provides:

      PART l - COVERAGE

      1.       Limit of liability
            We will pay loss in excess of the primary limit as listed in Schedule A or the
            retained limit (if not covered by primary but otherwise covered by this policy)
            because of


                                                6
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 7 of 15




                Coverage A — Bodily Injury,
                Coverage B — Property Damage,
                Coverage C — Personal Injury, or
                Coverage D — Advertising Injury

             caused by an occurrence to which this policy applies and such injury or damage
             happening anywhere during the policy period.

             We will pay loss only up to the limit of liability shown in the Declarations, however,
             if an aggregate limit applies on this policy with respect to such loss, we will pay only
             to the extent the aggregate limit has not been used up due to previous payment of
             losses.

       22.      Thus, coverage is triggered under the SECURA Policies for "property damage"

caused by an "occurrence" during the applicable policy periods. Here, there is no evidence of

any "property damage" during the SECURA policy years.

       23.      Further, Urban and Camelback are only entitled to coverage to the extent they

have liability arising out of Rock Stucco's work:


       1. Additional Insured When Required by Written Construction Contract

             A. Operations Performed for an Additional Insured

                Who Is An Insured is amended to include as an additional insured any person
                or organization for whom you are performing operations when you and such
                person or organization have agreed in writing in a contract or agreement that
                such person or organization be added as an additional insured on your policy.
                Such person or organization is an additional insured only with respect to
                liability for "bodily injury", "property damage or "personal and advertising
                injury" caused, in whole or in part, by:

                1.      Your acts or omissions; or
                2.      The acts or omissions of those acting on your behalf;
                in the performance of your ongoing operations for the additional insured.

                A person's or organization's status as an additional insured under this provision
                ends when your operations for that additional insured are completed.
                                                  7
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 8 of 15




        B. Limitations

           The Operations Performed for an Additional Insured coverage is limited as
           follows:

           1.    This insurance does not apply to "Bodily injury", "property damage or
                "personal and advertising injury" arising out of the rendering of, or the failure
                to render, any professional architectural, engineering or surveying services,
                including:

                a. The preparing, approving, or failing to prepare or approve, maps, shop
                   drawings, opinions, reports, surveys, field orders, change orders or
                   drawings and specifications; or

                b. Supervisory, inspection, architectural or engineering activities.

           2. This insurance does not apply to "Bodily injury" or "property damage
           occurring after:

                a. All work, including materials, parts or equipment furnished in connection
                   with such work, on the project (other than service, maintenance or repairs)
                   to be performed by or on behalf of the additional insured(s) at the location
                   of the covered operations has been completed; or

                b. That portion of "your work" out of which the injury or damage arises has
                   been put to its intended use by any person or organization other than
                   another contractor or subcontractor engaged in performing operations for a
                   principal as a part of the same project.

           3. The Limits of Insurance applicable to the additional insured are those
              specified in the written contract or agreement or in the Declarations for
              this policy, whichever is less. These Limits of Insurance are inclusive and
              not in addition to the Limits of Insurance shown in the Declarations. If
              other insurance available to you and written by us is applicable to this
              additional insured, the maximum recovery under all coverage forms or
              policies combined may equal but not exceed the highest applicable limit
              under any one coverage form or policy providing coverage on either a
              primary or excess basis.

      2. Additional Insured When Required by Written Construction Contract
          — Completed Operations


                                              8
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 9 of 15




         A. Additional Insured - Completed Operations
            WHO IS INSURED is amended to include as an additional insured any person or
            organization, when you and such person or organization have agreed in writing in
            a contract or agreement that such person or organization be added as an additional
            insured on your policy, but only with respect to "bodily injury" or "property
            damage" caused, in whole or in part, by "your work" performed for that additional
            insured and included in the "products-completed operations hazard'.

         B. Limitations
            The Additional Insured - Completed Operations coverage is limited as follows:

           1. A person or organization's status as an insured under Additional Insured -
              Completed Operations continues only for the period of time required by the
              written contract or agreement. If no time period is required by the written
              contract or agreement, a person or organization's status as an additional
              insured under this endorsement will not apply beyond the lesser of:

               a. The period of time required by the written contract or agreement; or
               b. Five years from the completion of "your work" on the project which is the
                  subject of the written contract or agreement.

           2. The insurance as provided to the additional insured does not apply to "bodily
              injury", "property damage" or "personal and advertising injury" arising out of
              "your work" for which a consolidated (wrap-up) insurance program has been
              provided by the prime contractor-project manager or owner of the
              construction project in which you are involved.

           3. The Limits of Insurance applicable to the additional insured are those
              specified in the written contract or agreement or in the Declarations for this
              policy, whichever is less. These Limits of Insurance are inclusive and not in
              addition to the Limits of Insurance shown in the Declarations. If other
              insurance available to you and written by us is applicable to this additional
              insured, the maximum recovery under all coverage forms or policies
              combined may equal but not exceed the highest applicable limit under any one
              coverage form or policy providing coverage on either a primary or excess
              basis.

           4. The coverage provided to the additional insured by this endorsement and by
              paragraph f. of the definition of "insured contract" under DEFINITIONS do
              not apply to "bodily injury" or "property damage" arising out of the "products-

                                            9
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 10 of 15




                     completed operations hazard" unless required by the written contract or
                     agreement.

       24.      Various exclusions may also apply to bar coverage for Urban, Camelback and/or

Rock Stucco. The CGL Policies include the following exclusions:

       m. Damage To Your Work

             "Property damage” to “your work" arising out of it or any part of it and
             included in the "products-completed operations hazard".

             This exclusion does not apply if the damaged work or the work out of which
             the damage arises was performed on your behalf by a subcontractor.

       n. Damage To Impaired Property Or Property Not Physically Injured

           "Property damage" to "impaired property" or property that has not been physically in-
           jured, arising out of:

          (1)A defect, deficiency, inadequacy or dangerous condition in your product" or
             "your work"; or
          (2)A delay or failure by you or anyone acting on your behalf to perform a con-
             tract or agreement in accordance with its terms.
          This exclusion does not apply to the loss of use of other property arising out of
          sudden and accidental physical injury to your product" or "your work" after it
          has been put to its intended use.

       25.      The Commercial Umbrella Policies includes Exclusion 7, which provides in

pertinent part, as follows:


                This policy does not apply to:

                                                      ***

                B.      Property Damage to your work arising out of it or any part of it and
                        included in the products-completed operations hazard;

                C.      Property Damage to impaired property or property that has not been
                        physically injured, arising out of:


                                                 10
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 11 of 15




                       (1) A defect, deficiency, inadequacy or dangerous condition in your
                           product or your work; or

                       (2) A delay or failure by you or anyone acting on your behalf to perform
                           a contract or agreement in accordance with its terms.

                                   VI. CLAIMS FOR RELIEF

                          Count One – Declaratory Judgment
     No Duty to Defend – No "Property Damage" During the SECURA Policy Periods
                                    All Defendants

       26.      SECURA incorporates by reference the allegations contained in all preceding

paragraphs as if set forth fully herein.

       27.      The SECURA Policies extend coverage for "property damage" during the

applicable policy periods – January 1, 2010 to June 1, 2010, June 1, 2010 to June 1, 2011, and

June 1, 2012.

       28.      The Association alleges the damage to the Project occurred sometime after the

first transfer of the units to the Association's members or predecessors. There is no allegation of

"property damage" in the Amended Demand for Arbitration arising out of Rock Stucco's work

prior to the sale of the units, which occurred years after the expiration of the last SECURA

Policies.    Camelback and Urban seek damages in the Demand for Arbitration of Cross-Claim

from Rock Stucco and the other subcontractors to the extent liable to the Association for the

damage alleged in the Demand for Arbitration.

       29.      Based upon the allegations in the Amended Demand for Arbitration, Demand for

Arbitration of Cross-Claim, the pertinent language in the SECURA Policies, the evidence

developed in the Construction Arbitration, and applicable law, SEUCRA has no duty to defend



                                                11
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 12 of 15




Camelback, Urban or Rock Stucco in the Construction Arbitration, and is entitled to a

declaration it has no duty to defend.

       30.      An actual controversy has arisen and now exists with respect to SECURA's duty

to defend under the SECURA Policies with respect to the Construction Arbitration.

       31.      Pursuant to Fed.R.Civ.P. 57(a), this Court can and should determine the rights and

obligations under the SECURA Policies with respect to the Construction Arbitration.

                          Count Two – Declaratory Judgment
    No Duty to Indemnify – No "Property Damage" During the SECURA Policy Periods
                                    All Defendants

       32.      SECURA incorporates by reference the allegations contained in all preceding

paragraphs as if set forth fully herein.

       33.      The SECURA Policies extend coverage for "property damage" during the

applicable policy periods – January 1, 2010 to June 1, 2010, June 1, 2010 to June 1, 2011, and

June 1, 2012.

       34.      The damage to the Project occurred sometime after the first transfer of the units to

the Association's members or predecessors. There is no allegation or evidence of "property

damage" arising out of Rock Stucco's work prior to the sale of the units, which occurred years

after the expiration of the last SECURA Policies.     Camelback and Urban seek damages in the

Demand for Cross-Claim from Rock Stucco and the other subcontractors to the extent liable to

the Association.

       35.      An actual controversy has arisen and now exists with respect to SECURA's duty

to indemnify under the SECURA Policies with respect to the Construction Arbitration.



                                                 12
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 13 of 15




       36.     Pursuant to Fed.R.Civ.P. 57(a), this Court can and should determine the rights and

obligations under the SECURA Policies with respect to the Construction Arbitration.

                               Count Three – Declaratory Judgment
                                      No Duty to Indemnify
                                         All Defendants

       37.     SECURA incorporates by reference the allegations contained in all preceding

paragraphs as if set forth fully herein.

       38.     While there is no evidence of "property damage" during the SECURA Policies,

other provisions also operate to bar or limit coverage to Camelback, Urban and/or Rock Stucco

for the claims and damages alleged in the Construction Arbitration, including but not limited to:

                      Any alleged "property damage" during the policy periods must be caused

                       by an "occurrence";

                      Exclusions m. and n. in the CGL Policies operate to bar or limit coverage

                       under the SECURA Policies;

                      Exclusion 7 in the Commercial Umbrella Policies operates to bar or limit

                       coverage under the SECURA Policies; and

                      Urban and Camelback are only entitled to coverage as additional insureds

                       under the SECURA Policies as outlined by the additional insured

                       endorsements in the CGL Policies for liability arising out of Rock Stucco's

                       work.

       39.     One or more of the policy provisions outline herein bar or limit coverage to

Camelback, Urban and Rock and thus, limit SECURA's duty to indemnify, if any.



                                               13
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 14 of 15




       40.     An actual controversy has arisen and now exists with respect to SECURA's duty

to indemnify under the SECURA Policies with respect to the Construction Arbitration.

       41.     Pursuant to Fed.R.Civ.P. 57(a), this Court can and should determine the rights and

obligations under the SECURA Policies with respect to the Construction Arbitration.

                                 Count Four - Reimbursement
                               Camelback, Urban and Rock Stucco

       42.     SECURA incorporates by reference the allegations contained in all preceding

paragraphs as if set forth fully herein.

       43.     SECURA is defending Camelback, Urban and Rock Stucco under a full and

complete reservation of rights.

       44.     SECURA has no duty to defend Camelback, Urban and Rock Stucco in the

Construction Arbitration.

       45.     SECURA seeks reimbursement from Camelback, Urban and Rock Stucco,

respectively, for the attorneys and costs incurred to defend the entities in the Construction

Arbitration.

       46.     This dispute is appropriate and ripe for adjudication. Camelback, Urban and

Rock Stucco sought coverage from SECURA for the Construction Arbitration, and SECURA

disputes it has a duty to defend Camelback, Urban, and Rock Stucco in the Construction

Arbitration. SECURA is entitled to reimbursement of all fees and costs incurred to defend the

Construction Arbitration.

                                   VII. RELIEF REQUESTED

       WHEREFORE, SECURA prays for the following relief:


                                               14
Case 1:21-cv-00924-NRN Document 1 Filed 03/31/21 USDC Colorado Page 15 of 15




      (1)    Against all Defendants declaring that SECURA has no duty to defend or

             indemnify Camelback, Urban and Rock Stucco in the Construction Arbitration;

      (2)    Against all Defendants declaring that SECURA is entitled to withdraw from

             further participation in the defense of Camelback, Urban and Rock Stucco in the

             Construction Arbitration;

      (3)    Against each Camelback, Urban, and Rock Stucco for reimbursement of the

             attorney fees and costs incurred to defend each in the Construction Arbitration;

             and

      (4)    For interest and costs allowed by law.

      Respectfully submitted this 31st day of March, 2021.


                                   By: /s/ Jane E. Young
                                          Jane E. Young
                                          Cody W. Goings
                                          McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                          5600 South Quebec Street, Suite C100
                                          Greenwood Village, Colorado 80111
                                          Tel: (303) 293-8800
                                          Fax: (303) 839-0036
                                          jyoung@mdmc-law.com
                                          cgoings@mdmc-law.com
                                          Attorneys for Plaintiff, SECURA Insurance
                                          Company

Plaintiff’s Address:
1500 Mutual Way
Neenah, Wisconsin 54956




                                             15
